Shepley, C. J.
orally.
In these cases the defendants are corporations existing under the laws of New Hampshire, and the only question arising upon the pleadings, is, whether the plaintiffs can bring an action upon their policies, elsewhere than in the county of Merrimack in the State of New Hampshire. On examination of the seventh sections of the acts of incorporation, which are made a part of the policies, it appears, that these sections attach only in a special case therein provided, and not in all cases which may arise. The plaintiffs do not appear to be in that condition, where they must pursue the special remedy given them by these sections. If the defendants had estimated the loss of the plaintiffs, and performed the duties enjoined, upon notice of the losses, then the plaintiffs would have been obliged to pursue the special remedy allowed them by their policies. But we cannot distinguish these cases from that in 4 Mete. 212, and are satisfied with the reasonings of that case. Respondent ouster.